Citation Nr: 1629049	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  14-05 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death claimed as the result of an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and the Veteran's son



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from December 1990 to April 1991 and additional duty with the Naval Reserve.  She served in Southwest Asia.  The Veteran died in September 2009.  The Appellant is the Veteran's surviving spouse.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the St. Paul, Minnesota, Regional Office which, in pertinent part, denied service connection for the cause of the Veteran's death.  In May 2016, the Appellant was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Appellant's appeal should take into consideration the existence of this electronic record.  

The Appellant's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Appellant asserts that the Veteran succumbed to meningitis which she incurred while serving in Southwest Asia; the meningitis was incurred due to an undiagnosed illness; and/or her service-connected disorders rendered her susceptible to her ultimately fatal meningitis.  

Generally, in order to establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by active service either caused or contributed substantially or materially to the Veteran's demise.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related to the cause of death.  For a service-connected disability to constitute a contributory cause of death, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).  

At the time of the Veteran's death, service connection was in effect for fibromyalgia with chronic fatigue syndrome, irritable bowel syndrome, a "chronic acquired variously diagnosed headache disability," and cervical spondylosis from C3-4 to C6-7 with bilateral foraminal compromise.  

The Veteran's September 2009 Death Certificate states that she died while an in-patient at Methodist Hospital, San Antonio, Texas.  The immediate cause of the Veteran's death was reported as "adult respiratory distress syndrome due to (or as a consequence of) severe aspiration pneumonia due to (or as a consequence of) recurrent severe hydrocephalus due to (or as a consequence of) coccidiumycotic (sic) meningitis."  

Clinical documentation associated with the Veteran's final 2009 hospitalization at Methodist Hospital is not of record.  VA should obtain all relevant private treatment records which could potentially be helpful in resolving the Appellant's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran's clinical records have not been reviewed by a VA physician to determine the relationship, if any, between the Veteran's coccidioidal meningitis and associated hydrocephalus and her period of active service and service-connected disabilities.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous evaluation which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Upon receipt of the appropriate release, the AOJ should contact Methodist Hospital, San Antonio, Texas, and request that it forward copies of all available clinical documentation pertaining to the Veteran's final 2009 hospitalization for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

2.  Then provide the Veteran's records to an appropriately qualified physician for review.  The examiner should advance an opinion as to the following questions:

a.  Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's coccidioidal meningitis and associated hydrocephalus had their onset during active service; are related to the Veteran's period of active service in Southwest Asia; and/or otherwise originated during active service.  

b.  Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's service-connected disorders contributed substantially or materially in bringing about her demise.  

For a service-connected disability to constitute a contributory cause of death, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).  At the time of the Veteran's death, service connection was in effect for fibromyalgia with chronic fatigue syndrome, irritable bowel syndrome, a "chronic acquired variously diagnosed headache disability," and cervical spondylosis from C3-4 to C6-7 with bilateral foraminal compromise.  

A rationale for all opinions should be provided.  

3.  Then readjudicate the issue of service connection for the cause of the Veteran's death claimed as the result of an undiagnosed illness.  If the benefit sought on appeal remains denied, the Appellant should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Appellant's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

